Title: James Madison to Thomas W. Gilmer, 6 September 1830
From: Madison, James
To: Gilmer, Thomas W.


                        
                            
                                Dr Sir
                            
                            
                                
                                     Montpellier
                                
                                 Sepr. 6. 1830.
                            
                        
                        
                        I received by the last mail yours of Augt. 31. I concur with you entirely in the expediency of promoting, as
                            much as possible, a sympathy between the interests of the incipient and the finishing establishments provided for public
                            education; and in the particular expedient you suggest, of providing for a compleat education at the public expence, of
                            youths of distinguished capacities whose parents are too poor to defray the expence. Such a provision made part of a bill for
                            the "diffusion of knowledge" in the code prepared by Mr Jefferson Mr Wythe and Mr Pendleton, between the years 1776
                            & 1779. The bill proposed to carry the selected youths thro’ the several gradations of Schools, from the lowest to
                            the highest; and it deserves consideration, whether instead of an immediate transition from the primary Schools to the
                            University, it would not be better to substitute a preparatory course at some intermediate Seminary, chosen with the
                            approbation of the parents or Guardians. One of the recommendations of this benevolent provision in behalf of native
                            genius, is, as you observe, the nursery it would form for competent teachers in the primary schools But it may be
                            questionable whether a compulsive destination of them to that service would in practice answer
                            expectation. The other prospects opened to their presumed talents and acquirements, might make them reluctant and
                            therefore the less eligible agents.
                        As it is probable that the case of the primary schools, will be among the objects taken up at the next
                            session of the Legislature, I am glad to find you are turning your attention so particularly to it; and that the aid of
                            the Faculty is so attainable. A satisfactory plan for primary schools, is certainly a vital desideratum, in ou[r]
                            Republics, and is at the same found to be a diffic[ult] one every where. It might be useful to consult, as fa[r] as there
                            may be opportunities, the different modif[ica]tions presented in the laws of the different states. I[n] New England N. York
                            and Pennsylvania examples may possibly afford useful hints. There has lately I beleive been a plan discussed, if not
                            adopted by t[he] Legislature of Maryland where the situation is m[ore] analogous than that of the more northern States,
                            to the situation of Virginia. The most serious difficulty in all the Southern States, results from the character of their
                            population, and the want of density in the free part of it. This I take to be the main cause of the little success of the
                            experiment now on foot with us. I hope that some improvements may be devised, that will render it less inadequate to its
                            object: and I should be proud of sharing in the merit But, my age, the unsettled state of my health, my limited
                            acquaintance with the local circumstances to be accommodated, and my inexperience of the principles, dispositions and
                            views which prevail in the Legislative Body, unfit me for the flattering co-operation you would assign me. The task I am
                            persuaded will be left in hands much better in all those respects.
                        I think with you also that it will be useful as well as honorable for the University, that it should be
                            understood to take a warm interest in the primary Schools, and that the judgement of those, most immediately connected
                            with it and presumably most cognizant of the subject of Education, accords with any particular plan for improving them.
                            But I submit for consideration, whether a direct proposition, volunteered from that quarter, would not be less eligible, than
                            such explanations and assurances on the subject, as would be appropriate, from the Representatives of the District, in the
                            Legislative Councils. But on this point your knowledge of the temper and sensibilities prevailing in them make you a
                            better judge than I am. With cordial esteem
                        
                        
                            
                                James Madison
                            
                        
                    